Mr. Justice Robb
delivered the opinion of the Court:
This is an appeal by Joseph Taylor from a decision of the Commissioner of Patents rejecting three claims. We reproduce claims 1 and 3 :
“1. The combination of a hat; a sweat band therein; a looped strip attached to and lying immediately adjacent the sweat band between the same and the hat, while being spaced away from said hat; a strip of open work material lying in a plane substantially parallel to the plane of the bottom of the hat, between and directly connecting the hat and the looped strip; and means between the two parts of the looped strip for maintaining the openwork material distended.”
*280“3. The combination of a hat; a sweat band; a looped strip attached directly to the lower edge of said sweat band and spaced away from the hat; an elastic cord within the upper looped portion of said strip; with a second strip extending horizontally across the space between the hat and the looped strip and having ventilating openings; said second strip being directly attached to the hat and to the looped strip so as to be maintained under tension by the elastic cord of said looped strip.”
The rejection was based upon the disclosures in prior Taylor patent No. 760,087, May 17, 1904, and the patent to Wildman, No. 611,983, October 4, 1898. In the prior patent to the applicant a tape is used, instead of the looped strip or elastic cord of the issue. Wildman shows the same looped elastic cord in a slightly different construction, and we agree with the Patent Office tribunals that it required no invention to substitute the Wildman elastic cord for the tape of the prior Taylor construction, the intended function of each being the same.
The decision is affirmed. Affirmed.